Filed 7/3/14 In re Richard V. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re RICHARD V. et al., Persons coming                              B251094
Under the Juvenile Court Law.
___________________________________                                  (Los Angeles County
                                                                     Super. Ct. No. CK96380)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Petitioner and Respondent,

         v.

ANTONIO V.,

         Objector and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. Patricia
Spear, Judge. Affirmed.
         Daniel G. Rooney, under appointment by the Court of Appeal, for Objector and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Jacklyn K. Louie, Deputy County Counsel, for Petitioner and Respondent.


                                                       ******
       Appellant Antonio V. (Father) appeals from a jurisdiction order sustaining a
dependency petition pursuant to Welfare and Institutions Code section 300, subdivisions
(a) and (b),1 that alleged violent altercations between Father and Marisol S. (Mother)
endangered the physical safety of their young children, Richard V. and Anthony V.
He also appeals from a disposition order that the children be suitably placed.
       We affirm. Substantial evidence supported the juvenile court’s jurisdiction and
disposition orders.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On October 9, 2012, Father, Mother, four-year-old Richard and three-year-old
Anthony came to the attention of the County of Los Angeles Department of Children and
Family Services (Department) when a referral reported that Father was physically
abusing Mother in the presence of the children. The referral described an incident that
had occurred six to 12 months earlier when Mother had bruises on her face and the police
were called. Father and Mother separated after that incident but reunited at some point.
The referral reported that approximately two weeks earlier, Richard had hit his maternal
grandmother (MGM), and then rolled up his fist and told his MGM that this was the way
Father hit Mother.
       Three days later, the Department interviewed the MGM, who stated that when she
saw Mother two weeks earlier she appeared malnourished, quiet, unable to focus and not
at all like herself. She said that Father secludes Mother and she had no current contact
information for the family. She had never observed any domestic violence between
Father and Mother.
       The Department located the family on October 17, 2012, and a social worker went
to the home. Richard and Anthony opened the door; at first Mother refused to come to
the door, and she refused to look up at the social worker when she finally appeared. The
Department contacted law enforcement at that point. When officers arrived, Mother



1       Unless otherwise indicated, all further statutory references are to the Welfare and
Institutions Code.

                                             2
again delayed appearing at the door. Once she emerged, officers saw that her left eye
was bruised. They asked to enter the home to speak with her; she became teary and her
lower lip trembled when she declined to let them enter. At that point Father arrived and
let in the officers and the social worker.
       With Father’s permission, the social worker interviewed Richard privately. After
stating he understood what it meant to tell the truth, he said he had seen Father hit
Mother. Though he could not remember when the last incident occurred, he stated that
Father hit Mother hard, demonstrating by banging the wall. When asked what happened
to Mother’s eye, he pretended to be hitting his eye and said he hit her like this; he then
pretended to scratch his face, and described how Father scratched Mother’s face and
pointed to where she had been bleeding. Richard said there had been other incidents like
that, but he could not describe them. He added that he was not afraid of anyone in his
home. The social worker also spoke with Anthony privately, but he was not yet
sufficiently verbal.
       Father did not want to be interviewed privately, stating he had nothing to hide.
After the social worker outlined the allegations of violence, Father denied them multiple
times. He said he did not know what happened to Mother’s eye, as Mother did not tell
him. When Father was speculating that a child scratched her, Richard entered the room
and said he once scratched Mother. But when the social worker then asked Richard what
happened to his Mother’s eye this time, Richard punched his eye and head while pointing
to Father and saying, “you, you, you, did this to mommy, and this and then like this.”
Richard then added Mother’s reaction, saying, “and then my mommy had to do this”
while throwing himself on the floor, rolling into a ball and covering his head. Asked for
a reaction to Richard’s description, Father smirked and said Richard has a “vivid
imagination” and must have learned that somewhere else.
       Officers checked for prior domestic violence reports and learned law enforcement
had responded to two calls in 2010, but no reports were taken or arrests made. Father
recalled that neighbors called law enforcement because the children were crying too
loudly. Mother denied that law enforcement had ever been to the home.

                                              3
       The Department obtained a removal warrant and returned to the home on
November 6, 2012. Mother again delayed coming to the door. When she finally
appeared, she had a flat affect and denied meeting the social worker previously or having
a bruised eye. Mother thought the social worker was joking when she said she had a
removal order. Father arrived and explained that Mother had recently told him the bruise
had resulted from a pot falling on her face. Mother again denied even having a bruise.
Father packed some things for the children and Mother remained at the door, declining to
say good-bye to them.
       On November 9, 2012, the Department filed a dependency petition alleging under
section 300, subdivisions (a) and (b), that Father and Mother had a history of engaging in
violent altercations in their children’s presence, including a specific incident in October
2012, when Father scratched and struck Mother in the face causing bleeding and bruising,
and that such conduct endangered the children’s physical health and safety and placed
them at risk of harm. At the detention hearing, the juvenile court appointed a guardian ad
litem for Mother, finding she lacked the capacity and ability to understand the
consequences of the dependency proceedings. It ordered that the children remain
detained and permitted the parents to have monitored visitation.
       The Department re-interviewed the family for the December 10, 2012
jurisdiction/disposition report. Without prompting, Richard said that Father had pushed
Mother against a wall and acted out how the incident occurred. He added that Father and
Mother had hit and kicked each other and that Father once threw a chair at Mother that
hit her on the leg. He said that Mother was not well and was angry every day. Mother
had slapped him and he had become afraid of her; he was not afraid of Father, who had
asked Mother not to hit him. Anthony remained too young to make a statement.
       Father again denied that Richard’s account of the violence was accurate. He said
the bruising on Mother’s eye was from a pot falling on her and the scratches were from
Richard. As for Richard’s description of Father and Mother fighting, Father said Richard
must have observed him showing Mother yoga positions. He denied that any incident of
domestic violence had ever occurred. He believed that Department involvement was the

                                              4
result of the MGM’s false report. Father also reported he was participating in a domestic
violence class for perpetrators as well as a parenting class. The Department’s efforts to
interview Mother were unsuccessful. Though Father once brought her in for an
interview, she refused to speak and appeared detached and disengaged from reality.
       In a telephone call with the Department, the MGM said she knew Father hit
Mother so hard she would bleed. She knew that Father once hit Mother with a chair. She
said Father was in charge and she knew Mother was sick—unaware of basic things such
as how old she was or how old the children were. She thought the problems began when
Mother was pregnant with Anthony, and stated that Father had moved the family to a
different apartment approximately one year earlier and she did not know where the
family was located. A maternal great aunt said Mother told her about an incident of
domestic violence approximately one year ago. She said that at about the same time
Mother began acting “weirder,” losing weight and refusing to interact with people. On a
recent occasion when Mother and Father went to visit the children, Mother stayed in the
car. During other visits, Mother and Richard would sit next to each other without
speaking.
       The Department obtained additional information about a November 2010 domestic
violence call. Mother reported to law enforcement that her one-year-old son’s crying had
upset Father, and she positioned herself between the two when Father raised his hand as
if to hit the child. After that, Father yelled at her and struck her twice in the face. When
the two of them began to pull at a small table it broke, and Father hit Mother’s leg with
one of the table pieces. The officer observed that Mother had redness and swelling on
both her cheek and leg. Though Mother reported this was not the first incident of
domestic violence, she declined an emergency protective order.
       The Department recommended that the children remain suitably placed, with
Father and Mother receiving reunification services and Mother undergoing an evaluation
pursuant to section 730.
       In March 2013, the Department reported that Father was looking for a separate
residence, indicating that Mother was being uncooperative and perhaps suffered from

                                              5
mental health issues. Father conceded that the children had witnessed verbal arguments
between Mother and him but continued to deny any domestic violence. Richard reported
that he saw Mother cut up Father’s letters and scream at Father, though he characterized
Father as strong and well and Mother as weak and sick. Richard’s visits with Father had
been positive, and on March 20, 2013, the juvenile court increased the visits to four times
per week.
       At the end of April 2013, the children were placed in a different foster home after
the boys reported to their maternal great aunt that their caregiver’s 12-year-old son had
been naked in bed with them and touched Anthony inappropriately.
       By the time of the May 23, 2013 jurisdiction hearing, Father was not residing with
Mother and was no longer in a relationship with her. He had been attending parenting
classes, a domestic violence group and individual counseling. At the jurisdiction hearing,
the juvenile court received the Department’s prior reports into evidence, and no witnesses
testified.2 The juvenile court sustained the petition as pled, commenting, “it seems to me
that if [Richard] was close enough to observe on multiple occasions hitting between the
mother and the father and other violence, that it would seem to me that that conduct
places the children at substantial risk of harm—physical harm by the parents.” It found
that Richard and Anthony were persons as described in section 300, subdivisions (a) and
(b).
       For the August 7, 2013 contested disposition, the Department reported that Father
had relocated to another apartment that appeared clean and suitable. Though recognizing
that Father had been participating in multiple programs, the Department expressed
concern there was no indication in letters from service providers that Father had ever
acknowledged his commission of domestic violence, which raised the possibility that he
was continuing to deny his actions to those providers. At the hearing, the juvenile court
admitted the Department’s prior reports into evidence and heard testimony from Maria



2     The juvenile court did not rule on Father’s written evidentiary objections to certain
statements in the reports.

                                             6
Suarez, Father’s domestic violence group counselor and parenting instructor. She stated
that Father had completed 36 sessions in his group domestic violence class and 34
parenting classes, missing two for court appearances. She characterized Father as
attentive and willing to learn and believed he had learned the meaning of domestic
violence and its signs. She thought Father had benefitted by hearing stories from others
in the group, as he expressed to her that he had never hit his wife and never will; he
claimed he was taking the classes because he and his wife did not communicate well.
Suarez had never seen the Department’s reports. Father told her he was in dependency
court as a result of the MGM’s allegations. She was unaware there had been domestic
violence between Father and Mother, that law enforcement had responded to domestic
violence calls or that their children witnessed domestic violence She stated that one who
has committed domestic violence and denies it would not have learned anything from her
class and would need to continue in the program before obtaining custody of a child.
       The juvenile court commended Father for making progress in his programs, but
expressed concern that Father had not fully acknowledged why he was participating in
his programs. The juvenile court declared the children dependents of the court and found
by clear and convincing evidence that a substantial danger to them existed if they were
returned to Father. It ordered that they remain suitably placed and ordered that Father
receive reunification services and unmonitored visitation. It directed that Father give his
service providers copies of the Department’s reports, and specifically advised that
Father’s counselor should be made aware of Richard’s statements concerning the
domestic violence incidents. The juvenile court also ordered a number of services for
Mother.
       Father appealed.
                                          DISCUSSION
       Father contends substantial evidence did not support the juvenile court’s
jurisdiction finding under section 300, subdivision (a) or the disposition order. We find
no merit to his contentions.



                                             7
I.     Standard of Review.
       We review the juvenile court’s jurisdiction and disposition orders under the
substantial evidence standard. (In re E.B. (2010) 184 Cal. App. 4th 568, 574; In re J.K.
(2009) 174 Cal. App. 4th 1426, 1433.) According to this standard, it is the juvenile court’s
role “‘to assess the credibility of the various witnesses, to weigh the evidence to resolve
the conflicts in the evidence. We have no power to judge the effect or value of the
evidence, to weigh the evidence, to consider the credibility of witnesses or to resolve
conflicts in the evidence or the reasonable inferences which may be drawn from that
evidence. [Citation.] Under the substantial evidence rule, we must accept the evidence
most favorable to the order as true and discard the unfavorable evidence as not having
sufficient verity to be accepted by the trier of fact.’ [Citation.]” (In re A.S. (2011) 202
Cal. App. 4th 237, 244.) Father bears the burden of showing there is no evidence of a
sufficiently substantial nature to support the juvenile court’s orders. (In re L.Y.L. (2002)
101 Cal. App. 4th 942, 947.)
II.    Substantial Evidence Supported Jurisdiction Under Section 300, Subdivision
(a).
       Father challenges only the juvenile court’s jurisdiction finding under section 300,
subdivision (a). He does not challenge jurisdiction under section 300, subdivision (b).
Given that a basis for jurisdiction would exist regardless of the outcome of the appeal, he
acknowledges we need not consider his challenge to the sufficiency of the evidence to
support the finding under section 300, subdivision (a). (See, e.g., In re Alexis E. (2009)
171 Cal. App. 4th 438, 451 [“a reviewing court can affirm the juvenile court’s finding of
jurisdiction over the minor if any one of the statutory bases for jurisdiction that are
enumerated in the petition is supported by substantial evidence”].) Nonetheless, we may
exercise our discretion to reach the merits of Father’s jurisdictional challenge. (See In re
Drake M. (2012) 211 Cal. App. 4th 754, 762-763.)
       Section 300, subdivision (a) accords the juvenile court jurisdiction over a child if
“[t]he child has suffered, or there is a substantial risk that the child will suffer, serious
physical harm inflicted nonaccidentally upon the child by the child’s parent.” Though

                                                8
Father argues that Richard’s observing incidents of domestic violence was not
tantamount to a risk of nonaccidental injury, the court in In re Giovanni F. (2010) 184
Cal. App. 4th 594, 600 (Giovanni F.), reached the opposite conclusion, declaring:
“Domestic violence is nonaccidental.” There, the petition alleged and the evidence
showed Giovanni witnessed several incidents of domestic violence between his parents,
the most recent occurring while his father was driving a car and hit and choked his
mother to the point of unconsciousness. (Giovanni F., supra, 184 Cal.App.4th at pp. 597,
599.) Giovanni’s father similarly conceded the evidence was sufficient under section
300, subdivision (b), but argued jurisdiction could not be sustained under section 300,
subdivision (a), as he did not abuse Giovanni or harm him nonaccidentally, nor did
Giovanni remain at substantial risk of suffering nonaccidental harm. (Giovanni F., supra,
at p. 598.) The appellate court rejected that argument: “We conclude that the application
of section 300, subdivision (a) is appropriate when, through exposure to a parent’s
domestic violence, a child suffers, or is at substantial risk of suffering, serious physical
harm inflicted nonaccidentally by the parent.” (Id. at pp. 598-599.)
       Here, the evidence showed that Richard and Anthony remained at substantial risk
of suffering serious physical harm as a result of Father’s nonaccidental conduct. As early
as November 2010, Mother feared that Father would strike Anthony directly. Instead,
Father struck Mother with a closed fist and a table piece in the presence of one-year-old
Anthony. Richard had closely and personally observed multiple incidents of domestic
violence. He demonstrated how Father punched Mother in the head and pushed her
against the wall; he showed where Mother bled and how she cowered on the floor after
being hit; and he described an incident where Father threw a chair at Mother that hit her.
There was no evidence to suggest that Father’s actions were nonaccidental, nor was there
evidence to show that the fact the violence occurred in front of the children was
nonaccidental. Moreover, though the evidence showed that Father and Mother were
living apart by the time of the jurisdiction hearing, Father continued to deny that he had
ever been a domestic violence perpetrator. A parent’s denial is a relevant factor in
determining whether the parent is likely to modify his behavior. (In re Esmeralda B.

                                              9
(1992) 11 Cal. App. 4th 1036, 1044; see also In re R.C. (2012) 210 Cal. App. 4th 930, 942
[“‘Studies demonstrate that once violence occurs in a relationship, the use of force will
reoccur in 63% of these relationships. . . . Even if a batterer moves on to another
relationship, he will continue to use physical force as a means of controlling his new
partner’”].) Accordingly, there was substantial evidence to support the juvenile court’s
conclusion that the children remained at risk within the meaning of section 300,
subdivision (a).
III.   Substantial Evidence Supported the Disposition Order.
       Father also maintains the disposition order should be reversed, arguing there was
insufficient evidence of a substantial danger to Richard and Anthony if they were
returned home. Again, we disagree.
       The juvenile court ordered the children removed from Father’s and Mother’s
custody pursuant to section 361, subdivision (c)(1), which provides that a dependent child
may not be taken from the physical custody of the parents unless the juvenile court finds
by clear and convincing evidence that “[t]here is or would be a substantial danger to the
physical health, safety, protection, or physical or emotional well-being of the minor if the
minor were returned home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor from the minor’s
parent’s . . . physical custody.” (See In re Mark L. (2001) 94 Cal. App. 4th 573, 580-581
[although trial court makes findings by the elevated standard of clear and convincing
evidence, substantial evidence test remains the standard of review on appeal].)
       “‘A removal order is proper if it is based on proof of parental inability to provide
proper care for the minor and proof of a potential detriment to the minor if he or she
remains with the parent. [Citation.] The parent need not be dangerous and the minor
need not have been actually harmed before removal is appropriate. The focus of the
statute is on averting harm to the child. [Citation.]’ [Citation.]” (In re Miguel C. (2011)
198 Cal. App. 4th 965, 969.) “The jurisdictional findings are prima facie evidence the
minor cannot safely remain in the home.” (In re T.V. (2013) 217 Cal. App. 4th 126, 135-



                                             10
136 (In re T.V.).) “The court may consider a parent’s past conduct as well as present
circumstances. [Citation.]” (In re N. M. (2011) 197 Cal. App. 4th 159, 170.)
       Substantial evidence supported the removal order. Though the juvenile court
acknowledged that Father had been attending multiple programs, it expressed concern
that his counselor was unaware of Richard’s observations as well as the Department’s
allegations. Given Father’s denial of his role in the domestic violence, the juvenile court
indicated it could not be assured he had yet addressed the issues that led to his violent
behavior or that he had learned anger management. These circumstances were similar to
those in In re T.V., supra, 217 Cal. App. 4th 126, where the child’s mother and father had
a history of domestic violence, with some incidents witnessed by their child, and the
juvenile court removed the child from the father’s custody after the most recent incident.
Rejecting the father’s argument that there was insufficient evidence of a substantial risk
of harm, the court explained that in addition to the evidence of violent altercations, some
of which the child heard or saw, the father “had not successfully addressed his anger
issues even though he had previously participated in domestic violence treatment and
therapy. He denied responsibility for the violence, claiming [the mother] was the
aggressor and he did not know how she sustained her injuries. Although [the child] had
not been physically injured and was otherwise healthy, the court could reasonably find
she was at substantial risk of harm as a result of the parents’ ongoing domestic violence
and there were no reasonable means by which she could be protected without removal.
[Citation.]” (In re T.V., supra, at pp. 136-137.)
       Father cites favorable comments from Suarez in her progress letter and trial
testimony as evidence of lack of risk. But this is not a case where, by the time of
disposition, Father had already made significant strides in addressing the problems
leading to dependency jurisdiction. (Compare In re Jasmine G. (2000) 82 Cal. App. 4th
282, 288-289 [parents had remorse about their use of corporal punishment and had
completed a parenting course, and they were working with a private therapist to improve
parenting skills who opined “it was totally safe to return the child”].) Rather, when
confronted with a hypothetical scenario involving an individual who had committed

                                             11
domestic violence but who told her he had never committed domestic violence, Suarez
testified that the individual would not have learned anything in her program. She added
that she believed the individual would need to continue in her program before he was
able to have custody of a child. In view of Suarez’s lack of information, the juvenile
court stated it had to take her favorable “recommendations at this point with a grain of
salt, because she isn’t even aware of what they’re saying dad did.” (See In re Heather A.
(1996) 52 Cal. App. 4th 183, 193 [issues of credibility are within the juvenile court’s
province].)
       Father’s reliance on Blanca P. v. Superior Court (1996) 45 Cal. App. 4th 1738
(Blanca P.) is likewise misplaced. There, the court highlighted the problems surrounding
the “confession dilemma” under circumstances where allegations of sexual abuse were
not sustained, there was insufficient evidence of abuse and an expert cast doubt on
whether such abuse ever occurred, yet the juvenile court terminated reunification services
on the basis of the parents’ denial of abuse and the vague notions of their failure to
“internalize” general parenting skills. (Blanca P., supra, 45 Cal.App.4th at pp. 1751-
1754.) Here, on the other hand, Father has not challenged jurisdictional findings under
section 300, subdivision (b), including that “violent altercations on the part of the father
against the mother” placed the children at risk. Against such findings—as well as
overwhelming evidence that Father committed domestic violence in front of the children
on more than one occasion—his repeated denials are evidence that the children cannot
yet safely be returned to him. (In re Esmeralda B., supra, 11 Cal.App.4th at p. 1044.)
       In sum, evidence that Richard observed multiple incidents of domestic violence
Father committed, that Father continued to deny he had ever engaged in any act of
domestic violence and that Father’s counselor opined one in such denial had not yet
learned anything from her programs and would need additional services before a child
could be safely returned supported the juvenile court’s removal order pursuant to section




                                             12
    361, subdivision (c)(1).
                                       DISPOSITION
        The jurisdiction and disposition orders are affirmed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                             _____________________, J. *
                                                    FERNS
We concur:




____________________________, P. J.
        BOREN


____________________________, J.
        CHAVEZ




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             13